— Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Egitto, J.), imposed May 28, 1985.
Ordered that the sentence is reversed, on the law, and the case is remitted to the Supreme Court for resentencing of the defendant as a second felony offender.
At sentencing, the defendant was erroneously deemed to be a second violent felony offender. The defendant is only a second felony offender, and should be resentenced as such. Mollen, P. J., Mangano, Bracken and Niehoff, JJ., concur.